J-S49026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DARYL BALKIM WILLIAMS                      :
                                               :
                       Appellant               :   No. 433 WDA 2020

       Appeal from the Judgment of Sentence Entered November 9, 2016
      In the Court of Common Pleas of Cambria County Criminal Division at
                        No(s): CP-11-CR-0002407-2015


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY DUBOW, J.:                        FILED FEBRUARY 09, 2021

        Appellant, Daryl Balkim Williams, appeals from the Judgment of

Sentence, entered November 9, 2016, after this Court reinstated his direct

appeal rights. See Commonwealth v. Williams, 58 WDA 2019, at *3 (Pa.

Super. filed March 9, 2020). Appellant seeks to withdraw his negotiated guilty

plea to two counts of Aggravated Assault.1 After careful review, we conclude

that Appellant has not preserved this claim for appeal. Thus, we affirm.

        On November 9, 2016, Appellant pleaded guilty to the charges set forth

above, which arose from a shooting incident involving two victims.            In

exchange for his plea, the Commonwealth agreed to nolle pros numerous


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S. §§ 2702(a)(1), (4).
J-S49026-20



charges2 and to recommend a sentence of seven and one-half to fifteen years

of incarceration. Following a lengthy plea colloquy, the trial court accepted

Appellant’s plea and imposed the recommended sentence the same day.

        On November 30, 2016, Appellant filed an untimely Post-Sentence

Motion seeking to withdraw his plea. On January 6, 2017, following a hearing,

the trial court denied Appellant’s Post-Sentence Motion.

        Appellant did not appeal from the Judgment of Sentence.       However,

following an appeal from protracted collateral proceedings3, this Court

reinstated Appellant’s direct appeal rights. Williams, 58 WDA 2019, at *3.

        In this timely appeal, Appellant asserts that the trial court abused its

discretion when it did not permit him to withdraw his guilty plea.4 Appellant’s

Br. at 4.

        Preliminarily, we must determine whether Appellant has preserved this

claim. “In order to preserve an issue related to a guilty plea, an appellant

must either object at the sentence colloquy or otherwise raise the issue at the

sentencing hearing or through a post-sentence motion.” Commonwealth v.



____________________________________________


2 The Commonwealth agreed to nolle pros the following charges: two counts
of Criminal Attempt (Homicide), two counts of Aggravated Assault, two counts
of Recklessly Endangering Another Person, and one count each of Receiving
Stolen Property and Person Not to Possess Firearm. 18 Pa.C.S. §§ 901(a),
2702(a)(1) and (4), 2705, 3925(a), and 6105(a)(1), respectively.

3   See Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546.

4   Both Appellant and the trial court complied with Pa.R.A.P. 1925(b).

                                           -2-
J-S49026-20



Monjaras-Amaya, 163 A.3d 466, 468-69 (Pa. Super. 2017) (internal

punctuation and citation omitted).

      A defendant must file a post-sentence motion challenging his guilty plea

within ten days of sentencing. Commonwealth v. Lincoln, 72 A.3d 606,

609-10 (Pa. Super. 2013) (citing Pa.R.Crim.P. 720). Failure to do so results

in waiver. Monjaras-Amaya, 163 A.3d at 469; Lincoln, 72 A.3d at 610;

Commonwealth v. D’Collanfield, 805 A.2d 1244, 1246 (Pa. Super. 2002).

“Moreover, a party cannot rectify the failure to preserve an issue by proffering

it in response to a Rule 1925(b) order.” Monjaras-Amaya, 163 A.3d at 469

(punctuation and emphasis removed; citations omitted).

      Here, Appellant filed his Post-Sentence Motion twenty-one days after

sentencing. Accordingly, he did not preserve his challenge in a timely Post-

Sentence Motion. Appellant, thus, waived any challenge to the validity of his

guilty plea on direct appeal.

      Judgment of Sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/9/2021




                                     -3-